PER CURIAM.
Appellant’s counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). We have reviewed the record and agree with counsel that there are no meritorious issues concerning appellant’s judgment and sentence. See In re Anders Briefs, 581 So.2d 149 (Fla.1991). However, several of the costs imposed violate the procedures outlined in our recent opinion in Reyes v. State, 20 Fla. L. Weekly D467, — So.2d — [1995 WL 65502] (Fla. 2d DCA Feb. 15,1995); see also, J.A. v. State, 633 So.2d 108 (Fla. 2d DCA 1994). Accordingly, we strike the $15 imposed for the Court Improvement Fund since there is no statutory basis for this cost and the $50 cost of prosecution charge because appellant’s adjudication was withheld. Since *917the sentencing judge did not have the benefit of Reyes when she imposed this last cost, our disposition is without prejudice to the state seeking prosecution costs on remand after following the procedures outlined in Reyes and in section 939.01, Florida Statutes (1991), for cases where adjudication is withheld.
DANAHY, A.C.J., and CAMPBELL and WHATLEY, JJ., concur.